ORDER

PER CURIAM.
Patricia Ferguson (Appellant) appeals from the trial court’s judgment dismissing with prejudice all claims asserted in her first amended petition, as barred by the statute of limitations. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court did not err nor abuse its discretion. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).